[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                         MEMORANDUM OF DECISION
BY THE DIVISION
Leeroy Harris, petitioner, was convicted by a jury of the crime of Murder, a violation of General Statute Sec. 53a-54a (a), which carries a penalty of not less than 25 years incarceration to life (60 years incarceration). The petitioner was sentenced to the maximum penalty of 60 years incarceration.
The record reveals evidence before the jury that the defendant, who was 26 years of age at the time of the offense took a 10-year-old female child, a neighbor, from her home and eventually murdered her.
At the hearing before the Division, counsel for the petitioner indicated that the child was a "sympathetic victim" and that the petitioner's criminal history was comprised of larcenies, nothing of violence. Counsel indicated that at sentencing the court reviewed the entire record and commented on the positives in petitioner's life, including his supportive father. Counsel opined that there is a great disparity in the sentencing of judges; counsel further claimed that the sentencing judge was affected by the gruesome nature of the photographs of the deceased child. Counsel indicated that even if there is a token reduction in sentence, the petitioner is entitled to it.
Counsel for the state countered that the 10-year-old victim and the way she died are part of the offense under consideration.
Pursuant to Practice Book §§ 43-23 et seq., the Sentence Review Division is limited in the scope of its review. The Division is to determine whether the sentence imposed "should be modified because it is inappropriate or disproportionate in light of the nature of the offense, the character of the offender, the protection of the public interest and the deterrent, rehabilitative, isolative and denunciatory purposes for which the sentence was intended." CT Page 4078
The Division is without authority to modify sentences except in accordance with the provisions of Practice Book §§ 43-23 et seq., and General Statutes §§ 51-194 et seq.
Taking into consideration the violent manner in which the life of a 10 year old child was ended, the sentence imposed is neither inappropriate or disproportionate.
In viewing the record as a whole, the Division finds that the sentencing court's actions were in accordance with the parameters of Practice Book §§ 43-23 et seq.
The sentence is AFFIRMED.
  Miano, J. Iannotti, J.
Miano, J. and Iannotti, J. participated in this decision. The parties waived the participation of a third Division member. CT Page 4079